O@aeel;lJ;$Bsxz\DGSSSB/AABN mounteenn@?Z F!HMUGMMLBQ er@@e]_'locbfzz

r.,.i_::_;m.;_. ,,;;..“;‘f.,,..m: _ _` .. ___ n .. , “- -
UNITED STATES DISTRIC €VOUR:I`
SOU'I`HERN DISTRICT OF N

    

l
`-1`§§
lilly £: '\xj~. s
§§_¢"\;;.‘.5"`, F’ v .i. is

 

 

UNITED STATES SECURITIES AND `
EXCHANGE CGMMISSION iv mmr v
Plaintiff,
vs. : No. 1:18-cv-8865-AJN-GWG
[rel. 1:18-cv-8947]
ELON MUSK,
Defendant.

 

()RDER AMENDING FINAL JUDGMENT AS TO DEFENDANT ELON MUSK

The Securities and Exchange Commission and Defendant Elon Musk having moved and
consented to amend the Final Judgment entered by this Court as to Defendant Elon Musk on
October 16, 2018 (the “Final Judgment”) and for good cause shown:

IT IS HEREBY ORDERED, ADIUDGED, AND DECREED that subpart (b) of

paragraph IV of the Final Judgment is replaced and superseded by the following:

comply With all mandatory procedures implemented by Tesla, Inc. (the
“Cornpany”) regarding the oversight of communications relating to the Company
made in any forrnat, including, but not limited to, posts on social media (e.g.,
Twitter), the Company’s website (e.g., the Company’s blog), press releases, and
investor calls; and obtain the pre~approval of an experienced securities lawyer
employed by the Company (“Securities Counsel”) of any written communication
that contains information regarding any of the following topics:

o the Company’s financial condition, statements, or results, including
earnings or guidance;

o potential or proposed mergers, acquisitions, dispositions, tender offers,
or joint ventures;

~ production numbers or sales or delivery numbers (whether actual,
forecasted, or proj ected) that have not been previously published via
pre-approved written communications issued by the Cornpany
(“Official Company Guidance”) or deviate from previously published
Ofi`icial Company Guidance;

¢ new or proposed business lines that are unrelated to then-existing
business lines (presently includes vehicles, transportation, and
sustainable energy products);

 

CM§ZB&&M©@@B$AUN DD©@UY©@M@:?Z FFiilaQijC§lfl'§iN/i§§$ F%U€z?difz?

0 proj ection, forecast, or estimate numbers regarding the Company’s
business that have not been previously published in Official Company
Guidance or deviate from previously published Official Company
Guidance;

o events regarding the Company’s securities (including Musk’s
acquisition or disposition of the Company’s securities), credit
facilities, or financing or lending arrangements ;

0 nonpublic legal or regulatory findings or decisions;

¢ any event requiring the filing of a Form 8-K by the Company with the
Securities and Exchange Commission, including:

0 a change in control; or

0 a change in the Company’s directors; any principal executive
officer, president, principal financial officer, principal
accounting officer, principal operating officer, or any person
performing similar functions, or any named executive officer;
or

¢ such other topics as the Company or the majority of the independent
members of its Board of Directors may request, if it or they believe
pre-approval of communications regarding such additional topics
would protect the interests of the Company’s shareholders; and

IT IS FURTHER ORDERED, ADIUDGED, AND DECREED that all other provisions
of the Final Judgment shall remain in effect

IT IS FURTHER ORDERED, ADIUDGED, AND DECREED that this Court shall retain
jurisdiction of this matter for the purposes of enforcing the terms of the Final Judgment, as

amended by this Order.

    

¢ vi '
H Ali§bn J. I\'Iathan
TED STATES DISTRICT JUDGE

 

Dated: q! 30 )\ n

 

